Exhibit 10.1
Majesco Entertainment Company
2010 Executive Officer Incentive Bonus Program
The 2010 incentive bonus program of Majesco Entertainment Company (the
“Company”) applies to the Company’s executive officers and other management. The
program is comprised of two components, a funding component and an allocation
component. The funding component is the basis on which the dollar amount of the
bonus pool to be allocated among all participants is calculated and is based on
the achievement by the Company of financial and operational goals (the “Goals”).
The allocation component is the basis on which the actual bonus amount will be
paid to each participant.
If the Company meets all of the financial and operational goals set forth below,
the bonus pool for executive officers will be $635,000 (the “Bonus Target”). All
payments will be made no later than January 15, 2011. The Bonus Target is
determined as follows:
GOALS
The financial goal (the “Financial Goal”) accounts for 75% of the Bonus Target,
and is determined by a measure of net income.
The purpose of the operational goals (the “Operational Goals”) is to provide
incentives for activities important to the Company’s long term value, outside of
immediate financial impact. The Operational Goals address the following such
areas:

  •   Emerging digital platforms     •   Focus on key customer accounts/retail
placement     •   Franchise creation     •   Intellectual property/content
license acquisition

The four Operational Goals each account for 6.25% of the Bonus Target, and are
as follows:

  •   Achieve a defined revenue target for titles on emerging digital platforms;
    •   Key Customer Account (“Key Accounts”) focus for the Company’s top four
titles in 2010 (“Top Titles”):

  §   Achieve placement in at least 80% of the Key Accounts for each Top Title;
    §   Total revenue from each Top Title for Key Accounts should be at least
75% of the forecasted estimate for each account;

  •   Franchise Creation: for one of the Top Titles, exceed the Company’s
original internal forecast by 50% (150% of forecast inclusive of all versions of
the title); and     •   License Acquisition: During fiscal 2010, secure the
license for an additional top quality title with franchise potential.

PAYMENT
If all of the Goals are achieved, the full Bonus Target will be paid. However,
the Bonus Target can be increased if the Financial Goal is exceeded. Similarly,
if all of the Goals are not achieved, the Bonus Target will be reduced as
follows:

  •   If the Financial Goal is achieved, 75% of the Bonus Target will be earned.

 



--------------------------------------------------------------------------------



 



  •   If the Financial Goal is partially achieved, a percentage less than 75% of
the Bonus Target will be earned.     •   Each Operational Goal is either
achieved or not, each counting for 6.25% towards the Bonus Target.     •   If
the Financial Goal is achieved, even partially, some percentage of the Bonus
Target would be earned, even if no Operational Goals are achieved.     •   If
all of the Operational Goals are achieved (4 x 6.25%), 25% of the Bonus Target
could be earned under certain circumstances, even if the Financial Goal is not
achieved.

ALLOCATION
The Bonus Target will be allocated pro rata among the participants based on
their target bonus amounts set forth below. Subject to the terms of any
individual’s employment agreement, an individual must be employed by the Company
on the last day of the Company’s fiscal year in order to be eligible to receive
payment under the program. If any participant is not entitled to a payment,
their pro rata portion will not be allocated to the other participants.

          Name   Position   Target Bonus
Jesse Sutton
  Chief Executive Officer   100% of annual salary, or $363,000
John Gross
  Executive Vice President, Chief Financial Officer   50% of annual salary, or
$147,000
Gui Karyo
  Executive Vice President, Operations   50% of annual salary, or $125,000

 